Title: Notes on the Establishment of New Revenue Districts, [ca. 1 May 1802]
From: Jefferson, Thomas
To: 


            [ca. 1 May 1802] 
            Agenda under the law making new ports
            after June 30 the District of East river (Virga) established 
            
            the proper place for the port of entry & delivery to be designated by Presidt
              Collector & Surveyor of the customs to reside thereat to be appd by Pres.
            Bennet’s cr. N.C. put down as a port of delivery
            port of delivery establd. at the Tombstone on Salmon creek
            Surveyor of the customs to be appointed to reside there 
            a port of delivy establd. at Parmly’s at the mouth of Slade’s cr. N.C.
            Surveyor of customs to be appd to reside there 
              immedly. establd. the district of Marietta
            Collector of the customs to be appd to reside at Marietta
            when Pres. thinks proper may estab. a port of entry & delivy on Missi. to reside where he shall designate.
            
            Collector of customs to be appd
            Surveyor or Surveyors to be appd to reside at such places as he may designate as ports of delivery only
            
          